Case: 19-50939     Document: 00515932440         Page: 1     Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 9, 2021
                                  No. 19-50939                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hugo Quiroz-Lozano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:17-CR-995-2


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Hugo Quiroz-
   Lozano has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Quiroz-Lozano has not filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50939     Document: 00515932440         Page: 2   Date Filed: 07/09/2021




                                  No. 19-50939


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2